DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 1-4 and 6-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pei et al. US Patent Pub. No.: 2003/0078032 A1, hereinafter, ‘Pei’ in view of Rodriguez et al. US Patent Pub. No.: 2006/0229066 A1, hereinafter, ‘Rodriguez’ and further in view of Hirose et al. US Patent Pub. No.: 2006/0192790 A1, hereinafter, ‘Hirose’ and further in view of Dutta GB 2365599.
 	Consider Claim 1, Pei teaches a communication device(-see MS of figure 1 - 0010) comprising: an input device (e.g., see description of Mobile phone to send and receive SMS messages in at least 0010); an output device(e.g., see description of Mobile phone to send and receive SMS messages in at least 0010); wireless communication circuitry to establish a communication connection between an external electronic device and the communication device via a server(e.g., see description of Mobile phone to send and receive SMS messages in at least 0010- see server of figure 1-2); and a processor(e.g., see description of Mobile phone to send and receive SMS messages in at least 0010) adapted to: transmit, via the communication connection, a request for controlling the external electronic device to the external electronic device (e.g., see at least 0022-0041 and figure 1-3, “ user sends short message”-310 figure 3); transmit, via the communication connection, a remote control command to the external electronic device based at least in part on receiving authorization(e.g., see at least 0022-0041 and figure 1-3, “ conduct security check and authenticating”-330 figure 3), the remote control command e.g., see at least 0022-0041 and figure 1-3, Home Internet Appliance (HIA) remote control ); receive, via the communication connection, a response corresponding to a result of the specified operation of the external electronic device and being modified by the server to conform to a type of the communication device when the external electronic device is of a different type from the communication device (e.g., see at least 0022-0041 and figure 1-3, “The request issued from the mobile phone must be concise because of the limited input capability of the mobile phone and the limitation to the length of the short message. Therefore, the request conveyed by a short message and the corresponding command causing the control action to the HIAs are rather different, and a translation between them is needed…Due to the diversity of the home network and the HIAs, currently, there is no unique worldwide standard for HIA control commands. The control command is HIA specific. The control command generator generates the HIA control commands using the parameters parsed from the request parser. ); and present, via the output device of the communication device, the received response( e.g., see at least 0022-0041 and figure 1-3, “if control command is used to request the target to be controlled to report status of the target, the received status report will be translated into short messages easily understood by the user before being transmitted to the user via the short message gateway.”).
 	However, Pei does not explicitly indicate  receive, via the communication connection, a grant message with respect to the request from the external electronic device; transmit, via the communication connection, a remote control command to the external electronic device based at 
 	In analogous art, Rodriguez teaches explicitly confirming remote control commands – 0031.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include explicitly confirming remote control commands to arrive at the claimed receiving, via the communication connection, a grant message with respect to the request from the external electronic device; transmit, via the communication connection, a remote control command to the external electronic device based at least in part on receiving the grant message (i.e., acknowledging or confirming the remote control request) for the purpose of remotely controlling a device as suggested by Rodriguez.
 	Pei and Rodriguez does not specifically or explicitly teach transmit, via the communication connection, a type of the communication device to the server.
 	In analogous art, Hirose teaches a remote control system and remote control method. More specifically, Hirose explicitly teaches in at least 0043 transmit, via the communication connection, a type of the communication device to the server  ( “The device unique data representing the functions or the like of the device 200 is stored in the device unique data storage section 215. A number representing a device type is transmitted from the device type storage section 202 of the device 200 to the device type read section 214 of the server 210 through the Internet.”).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include transmit, via the communication connection, a type of the communication device to the server in 
 	Pei reasonably suggest that the communication between devices conform based on the device type and capabilities such that it would lead one to receive, using the at least one communication circuitry, a remote control command from a first electronic device; determine, using the at least one communication circuitry, a type of a second electronic device: modify the remote control command to conform to the type of the second electronic device (i.e., the communications between two devices of distinct types are made to conform accordingly based on the device type).
 	In the spirit of forwarding prosecution, the Examiner conducted a further search. 
Dutta explicitly teaches a system, method, and program for enabling communication between a client and a device are disclosed. “A server receives a request for enabling communication from a client to a device. In response to the server receiving the request, an appropriate device driver stored in the server is selected and executed to translate the communication between the client and the device. The translated communication that is comprehensible by the device is sent from the server to the device through the client”.[e.g., see at least the abstract, page 2 lines 15-28 and claims] 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to receive, using the at least one communication circuitry, a remote control command from a first electronic device; determine, using the at least one communication circuitry, a type of a second electronic device: modify the remote control command to conform to the type of the second electronic device (i.e., the communications between two devices of distinct types are made to conform accordingly based on the device type) for the purpose of providing the communication between to the two distinct devices.
 	Consider Claims 2, Pei teaches wherein the processor is adapted to: receive, when the communication device is a first type, a response modified by the server to have a first format; or receive, when the communication device is a second type, a response modified by the server to e.g., see at least 0022-0041 and figure 1-3, “if control command is used to request the target to be controlled to report status of the target, the received status report will be translated into short messages easily understood by the user before being transmitted to the user via the short message gateway.”) note: in order to meet this limitation the only requirement is that the processor – receive.  The claimed receiving process has no act on the response outside of receiving it.  The responses are modified by the Server.
 	Consider Claim 3, Pei teaches wherein the processor is adapted to: generate the request including identification information corresponding to the external electronic device, as at least part of the transmitting of the request (e.g., see at least 0035).
 	Consider Claim 4, Pei teaches wherein the identification information corresponding to the external electronic device includes a phone number(e.g., see at least 0035).
 	Consider Claim 6, Pei teaches wherein the response comprises at least a part, which is determined based on the type of the communication device, of a plurality of output information( e.g., see at least 0022-0041 and figure 1-3, “if control command is used to request the target to be controlled to report status of the target, the received status report will be translated into short messages easily understood by the user before being transmitted to the user via the short message gateway.”).
 	Consider Claims 7 and 17, Pei teaches the claimed invention except wherein the response of the first format includes audio information, and wherein the processor is adapted to: output, via the output device, the audio information.
 	In analogous art, Rodriquez teaches the viewing device displaying or playing the operation of the viewed device (e.g., see at least 0038).

 	Consider Claims 8 and 18, Pei teaches the claimed invention except wherein the response of the second format includes graphical information, and wherein the processor is adapted to: display, via the output device, the graphical information.
 	In analogous art, Rodriquez teaches the viewing device displaying or playing the operation of the viewed device (e.g., see at least 0038).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the response of the second format includes graphical information, and wherein the processor is adapted to: display, via the output device, the graphical information for the purpose of remotely operating a second device by a first device.
 	Consider Claim 9, Pei teaches wherein the processor is adapted to: transmit, via the communication connection, an authentication information received through the input device to the external electronic device when the authentication information is requested from the external electronic device (e.g., see at least 0029).
 	Consider Claim 10, Pei teaches an apparatus comprising: at least one communication circuitry; and a processor adapted to: transmit, using the at least one communication circuitry, a remote control command received from a first electronic device to a second electronic device(e.g., see at least 0022-0041 and figure 1-3, “ user sends short message”-310 figure 3), the remote control command to control a specified operation of the second electronic device by the first electronic device(e.g., see at least 0022-0041 and figure 1-3,  control HIA) receive, e.g., see at least 0022-0041 and figure 1-3, - status messages ); modify the response to conform to a type of the first electronic device; and transmit, using the at least one communication circuitry, the modified response to the first electronic device(e.g., see at least 0022-0041 and figure 1-3, -The request issued from the mobile phone must be concise because of the limited input capability of the mobile phone and of the limitation to the length of the short message. Therefore, the request conveyed by a short message and the corresponding command causing the control action to the HIAs are rather different, and a translation between them is needed…Due to the diversity of the home network and the HIAs, currently, there is no unique worldwide standard for HIA control commands. The control command is HIA specific. The control command generator generates the HIA control commands using the parameters parsed from the request parser).
 	Pei and Rodriguez does not specifically or explicitly teach determine a type of the first electronic device .
 	In analogous art, Hirose teaches a remote control system and remote control method. More specifically, Hirose explicitly teaches in at least 0043 transmit, via the communication connection, a type of the communication device to the server  ( “The device unique data representing the functions or the like of the device 200 is stored in the device unique data storage section 215. A number representing a device type is transmitted from the device type storage section 202 of the device 200 to the device type read section 214 of the server 210 through the Internet.”).

 	Consider Claim 11, Pei teaches wherein the processor is adapted to: modify, when the first electronic device is a first type, the response to have a first format; or modify, when the first electronic device is a second type, the response to have a second format (e.g., see at least 0022-0041 and figure 1-3, -The request issued from the mobile phone must be concise because of the limited input capability of the mobile phone and of the limitation to the length of the short message. Therefore, the request conveyed by a short message and the corresponding command causing the control action to the HIAs are rather different, and a translation between them is needed…Due to the diversity of the home network and the HIAs, currently, there is no unique worldwide standard for HIA control commands. The control command is HIA specific. The control command generator generates the HIA control commands using the parameters parsed from the request parser)
 	Consider Claim 12, Pei teaches wherein the processor is adapted to: identify, prior to the transmitting of the remote control command, the second electronic device among a plurality of electronic devices using identification information corresponding to the second electronic device received from the first electronic device(e.g., see at least 0035).
 	Consider Claim 13, Pei teaches wherein the identification information corresponding to the second electronic device includes a phone number(e.g., see at least 0035).
 	Consider Claim 14, Pei teaches the claimed invention except wherein the processor is adapted to: adjust at least one portion of the remote control command to conform to a key map 
  	In analogous art, Rodriguez teaches wherein the processor is adapted to: adjust at least one portion of the remote control command to conform to a key map corresponding to the second electronic device as at least part of transmitting the remote control command (0025- “computer 222 makes a remote control request for the controlling device.” …when the user presses the left function button 308 on the viewing device. Alternatively, any other suitable combination of user input buttons might be used to invoke the command. Moreover, in another embodiment, the remote viewing command may be sent to the viewing device by computer 222)
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the processor is adapted to: adjust at least one portion of the remote control command to conform to a key map corresponding to the second electronic device as at least part of transmitting the remote control command for the purpose of remotely control another user device as suggested by Rodriguez.
 	Consider Claim 15, Pei teaches wherein the processor is adapted to: modify the response based on an operation system or a codec available at the first electronic device (e.g., based the OS of the HIA -Due to the diversity of the home network and the HIAs, currently, there is no unique worldwide standard for HIA control commands. The control command is HIA specific- The control command generator generates the HIA control commands using the parameters parsed from the request parser- see at least 0022-0041 and figure 1-3).
  	Consider Claim 16, Pei teaches wherein the processor is adapted to: modify the response to include at least a part, which is determined based on the type of the first electronic device, of a e.g., based the OS of the HIA -Due to the diversity of the home network and the HIAs, currently, there is no unique worldwide standard for HIA control commands. The control command is HIA specific- The control command generator generates the HIA control commands using the parameters parsed from the request parser- see at least 0022-0041 and figure 1-3).
 	Consider Claim 19, Pei teaches the claimed invention except wherein the processor is adapted to: receive, using the at least one communication circuitry, a request for controlling the second electronic device from the first electronic device, and transmit the request to the second electronic device; and receive, using the at least one communication circuitry, a grant message with respect to the request from the second electronic device and transmit the grant message to the first electronic device.
 	In analogous art, Rodriguez teaches explicitly confirming remote control commands – 0031.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include explicitly confirming remote control commands to arrive at the claimed wherein the processor is adapted to: receive, using the at least one communication circuitry, a request for controlling the second electronic device from the first electronic device, and transmit the request to the second electronic device; and receive, using the at least one communication circuitry, a grant message with respect to the request from the second electronic device and transmit the grant message to the first electronic device (i.e., acknowledging or confirming the remote control request) for the purpose of remotely controlling a device as suggested by Rodriguez.
Claim 20, Pei teaches wherein the processor is adapted to: determine the type of the first electronic device based on a database (DB) included in the apparatus, or receive the type of the first electronic device from the first electronic device (e.g., see mapping in database as noted in at least 0035).
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pei et al. US Patent Pub. No.: 2003/0078032 A1, hereinafter, ‘Pei’ in view of Rodriguez et al. US Patent Pub. No.: 2006/0229066 A1, hereinafter, ‘Rodriguez’ in view of Hirose et al. US Patent Pub. No.: 2006/0192790 A1, hereinafter, ‘Hirose’ and further in view of Dutta GB 2365599 and further in view of Well Known Art.
  	Consider Claim 5, Pei as modified by Rodriguez teaches the claimed invention except  wherein the input device comprises a touch sensor, and wherein the processor is adapted to: receive a user input via the touch sensor to control the specified operation of the external electronic device.
 	However, the Examiner respectfully submits that touch sensor are notoriously well known in the art and therefore it would have been obvious to try by simply substituting the UI for a touch sensitive interface for the purpose of facilitating user input as is well known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646